EXHIBIT 10.2

DEBENTURE

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND ARE
BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS OF
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SUCH LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM.
THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION” OR THE “SEC”) OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING
MATERIALS. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

FACE AMOUNT:

$500,000

DEBENTURE NUMBER:

December 2007 101

ISSUANCE DATE:

December 26, 2007

MATURITY DATE:

December 26, 2014

       

  

FOR VALUE RECEIVED, EGPI Firecreek, Inc., a Nevada corporation (the “Company”),
hereby promises to pay DUTCHESS ADVISORS, LLC. (the “Holder”) by December 21,
2014 (the “Maturity Date”), the principal amount of Five Hundred Thousand U.S.
Dollars ($500,000), and to pay interest and redemption on the principal amount
thereof, and any accrued penalties, in such amounts, at such times and on such
terms and conditions as are specified herein. This Debenture shall be purchased
as an investment for one thousand dollars ($1,000) by the Holder.




This Debenture (this “Debenture”) is subject to automatic conversion at the end
of seven (7) years from the date of issuance, at which time the Debenture
outstanding will be automatically converted based upon the formula set forth in
Article 3.2(c) hereof.




Article I.

Interest.




The Company shall pay interest (“Interest”) at the rate of twelve percent (12%)
per annum, compounded daily, on the unpaid Face Amount of this Debenture at such
times and in such amounts as outlined in this Article 1.  The Holder shall
retain the right, but not the obligation, to convert any Interest due and
payable under this Debenture on terms outlined in Section 3 of this Debenture.




Any monies paid to the Holder in excess of the Interest due when paid shall be
credited toward the redemption of the Face Amount of this Debenture.




Article II.

Method of Payment.




Section 2.1

Repayment of Debenture.

(a)

Notwithstanding any provision to the contrary in this Debenture, the Company may
pay in full to the Holder the Face Amount, or any balance remaining thereon, in
readily available funds, at any time and from time to time without penalty.





1




--------------------------------------------------------------------------------




(b)

In the event that the Company files a registration statement (the “Registration
Statement") covering the shares of common stock (the “Conversion Shares”)
underlying the Debentures and such registration statement is declared effective
(the “Effective Date”) by the United States Securities and Exchange Commission
(the “Commission” or the “SEC”), the Holder, at its sole option, shall be
entitled to elect to convert a portion of this Debenture pursuant to Article 3.




(c)

Nothing contained in this Article 2 shall limit the amount the Holder can elect
to convert during a calendar month except as defined in Section 3.2 (i) hereof.




(d)

All Payments made under this Article 2 shall be applied toward the total
Redemption Amount as outlined in Article 14 hereof.




(e)

The Company may make additional payments toward Redemption (“Prepayments”)
without any penalties.




(f)

The Company hereby agrees that all outstanding amounts due on the Face Amount of
this Debenture, including Interest and penalties shall become immediately due
and payable upon the Maturity Date.




Article III.

Conversion.




Section 3.1

Conversion Privilege.




(a)

The Holder of this Debenture shall have the right to convert (a “Conversion”)
any and all amounts owing under this Debenture into shares of common stock of
the Company, par value $0.001 per share (the “Common Stock”), at any time
following the Closing Date (as such term is defined in that certain Subscription
Agreement (the “Subscription Agreement”)) but which is before the close of
business on the Maturity Date, except as set forth in Section 3.2(c) hereof. The
number of shares of Common Stock issuable upon the Conversion of this Debenture
is determined pursuant to Section 3.2 hereof and rounding the result up to the
nearest whole share.




(b)

This Debenture may not be converted, whether in whole or in part, except in
accordance with this Article 3.




(c)

In the event all or any portion of this Debenture remains outstanding on the
Maturity Date, the unconverted portion of such Debenture shall automatically be
converted into shares of Common Stock on such date in the manner set forth in
Section 3.2 hereof.




Section 3.2

Conversion Procedure.




(d)

Conversion Procedures. The Holder may elect to convert the unpaid Face Amount of
and accrued Interest on this Debenture, in whole or in part, at any time
following the Closing Date. Such Conversion shall be effectuated by the Holder
sending to the Company a facsimile or electronic mail version of the signed
Notice of Conversion, attached hereto as Exhibit A, which evidences the Holder’s
intention to convert the Debenture as indicated. The date on which the Notice of
Conversion is delivered (the “Conversion Date”) shall be deemed to be the date
on which the Holder has delivered to the Company a facsimile or electronic mail
of the signed Notice of Conversion. Notwithstanding the above, any Notice of
Conversion received by 5:00 P.M. Boston Time shall be deemed to have been
received the previous business day, with receipt being via a confirmation of
time of facsimile of the Holder.




(e)

Common Stock to be Issued. Upon the Holder's Conversion of any Debenture, the
Company shall issue the number of shares of Common Stock equal to the
Conversion. If, at the time of Conversion, the Registration Statement has been
declared effective, the Company shall instruct its transfer agent to issue stock
certificates without restrictive legend (other than a legend referring to such
Registration Statement and prospectus delivery requirements) or stop transfer
instructions. If, at the time of the Holder's Conversion, the Registration
Statement has not been declared effective, the Company shall instruct the
transfer agent to





2




--------------------------------------------------------------------------------

issue the certificates with an appropriate legend. The Company shall act as
Registrar and shall maintain an appropriate ledger containing the necessary
information with respect to this Debenture. The Company represents and warrants
to the Holder that no instructions, other than these instructions, have been
given or will be given to the transfer agent and that the Common Stock shall
otherwise be freely resold, except as may be otherwise set forth herein.




(f)

Conversion Price. The Holder is entitled to convert the unpaid Face Amount of
this Debenture, plus accrued interest, any time following a Closing Date, at the
lesser of the following prices (the “Conversion Price”): (i)
seventy-five percent (75%) of the lowest closing bid price of the Common Stock
during the twenty (20) trading days immediately prior to a Conversion Notice; or
(ii) 5/1000 U.S. dollars ($.005). No fractional shares or scrip representing
fractions of shares will be issued upon Conversion, but the number of shares
issuable shall be rounded up, in the event of a partial share, to the nearest
whole share. The Holder shall retain all rights of Conversion during any partial
trading days.




(g)

Maximum Interest. Nothing contained in this Debenture shall be deemed to
establish or require the Company to pay interest to the Holder at a rate in
excess of the maximum rate permitted by applicable law. In the event that the
rate of interest required to be paid exceeds the maximum rate permitted by
applicable law, the rate of interest required to be paid thereunder shall be
automatically reduced to the maximum rate permitted under applicable law and
such excess, if so ordered, shall be credited on any remaining balances due to
the Holder. In the event that the interest rate on this Debenture is required to
be adjusted pursuant to this Section 3.2(d), then the parties hereto agree that
the terms of this Debenture shall remain in full force and effect except as is
necessary to make the interest rate comply with applicable law.




(h)

Opinion Letter. The Company hereby acknowledges that the date of consideration
for this Debenture is the Issuance Date and shall use all commercially
reasonable best efforts to facilitate sales under Rule 144 of the Securities
Act. The Company shall provide an opinion letter from counsel within two (2)
business days of written request by the Holder stating that the date of
consideration for the Debenture is the Issuance Date and submission of proper
Rule 144 support documentation consisting of a Form 144, a broker's
representation letter and a seller's representation letter. In the event the
Company does not deliver the opinion letter within two (2) business days, the
Company shall be in default as outlined in Article 4. In the event that counsel
to the Company fails or refuses to render an opinion as required to issue the
Shares in accordance with this paragraph (either with or without restrictive
legends, as applicable), then the Company irrevocably and expressly authorizes
counsel to the Holder to render such opinion and shall authorize the Transfer
Agent to accept and to rely on such opinion for the purposes of issuing the
Shares (which is attached as Exhibit E to that certain Subscription Agreement,
of even date herewith, by and between the Company and the Holder). Any costs
incurred by Holder for such opinion letter shall be added to the Face Amount of
the Debenture.




(i)

Delivery of Shares.

(i)

Within three (3) business days after receipt of the Notice of Conversion (the
“Certificate Deadline”), the Company shall deliver a certificate, in accordance
with Section 3.2(c) hereof for the number of shares of Common Stock issuable
upon a Conversion. In the event the Company does not make delivery of said
certificate by the Certificate Deadline, the Company shall pay to Holder in
cash, as liquidated damages, an additional fee per day equal to three percent
(3%) of the dollar value of the Debentures being converted; provided, however,
that the Company shall not be liable for such damages in the event that the
delay in delivery was beyond the control of the Company’s control.




(ii)

If the failure of the Company to issue the certificate pursuant to this Article
3.2(f) is due to the unavailability of a sufficient number of authorized shares
of Common Stock of the Company, then the provisions of this Article 3.2(f) shall
apply as well as the provisions of Article 3.2(k) hereof shall apply.




3




--------------------------------------------------------------------------------




(iii)

The Company shall make any payments required under this Article 3.2(f) in
immediately available funds by the Certificate Deadline. Nothing herein shall
limit the Holder’s right, at the Holder's sole discretion, to pursue actual
damages or cancel the conversion for the Company’s failure to issue and deliver
the certificate by the Certificate Deadline.




(iv)

The Company shall at all times reserve (or make alternative written arrangements
for reservation or contribution of shares) and have available all Common Stock
necessary to meet Conversion of the full amount of the Debentures then
outstanding and due to the Holder, unless so waived by the Holder in writing.
If, at any time, the Holder submits a Notice of Conversion and the Company does
not have sufficient authorized but unissued shares of Common Stock (or
alternative shares of Common Stock as may be contributed by Stockholders)
available to effect, in full, a Conversion of the Debentures (a “Conversion
Default”, the date of such default being referred to herein as the “Conversion
Default Date”), the Company shall issue to the Holder all of the shares of
Common Stock which are then currently available. Any Debentures or any portion
thereof, which cannot be converted due to the Company's lack of sufficient
authorized common stock (the “Unconverted Debentures”), may be deemed null and
void upon written notice sent by the Holder to the Company. The Company shall
provide notice of such Conversion Default (“Notice of Conversion Default”) to
the Holder, by facsimile, within one (1) business days of such default.




(v)

In the event of Conversion Default, the Company will pay to the Holder an amount
computed as follows (the “Conversion Default Rate”): (N / 365) x (0.24) x
(initial issuance price of outstanding and/or tendered but not converted
Debentures held by the Holder) Where N is equal to the number of days from the
Conversion Default Date to the date that the Company authorizes a sufficient
number of shares of Common Stock to effect conversion of all remaining
Debentures (the “Authorization Date”).

 

(vi)

The Company shall send notice to Holder of outstanding Debenture that additional
shares of Common Stock have been authorized, stating the Authorization Date and
the amount of Holder’s accrued Conversion Default Payments (“Authorization
Notice”). The accrued Conversion Default shall be paid in cash or shall be
convertible into Common Stock at the Conversion Rate, upon written notice sent
by the Holder to the Company, as follows: (i) in the event the Holder elects to
take such payment in cash, cash payment shall be made to the Holder within five
(5) business days, or (ii) in the event Holder elects to take such payment in
stock, the Holder may convert at the Conversion Default Rate within five (5)
business days until the expiration of the Conversion period.




(vii)

The Company acknowledges that its failure to maintain a sufficient number of
authorized but unissued shares of Common Stock to effect in full a Conversion of
the Debentures will cause the Holder to suffer irreparable harm, and that
damages will be difficult to ascertain. Accordingly, the parties agree that it
is appropriate to include in this Debenture a provision for liquidated damages.
The parties acknowledge and agree that the liquidated damages provision set
forth in this Section represents the parties’ good faith effort to quantify such
damages and, as such, agree that the form and amount of such liquidated damages
are reasonable and will not constitute a penalty. The payment of liquidated
damages shall not relieve the Company from its obligations to deliver the Common
Stock pursuant to the terms of this Debenture. Nothing herein shall limit the
Holder’s right to pursue actual damages for the Company’s failure to maintain a
sufficient number of authorized shares of Common Stock.








4




--------------------------------------------------------------------------------

(viii)

If by the Certificate Deadline, any portion of the shares of the Debentures have
not been delivered to the Holder and the Holder purchases, in an open market
transaction or otherwise, shares of Common Stock necessary to make delivery of
shares which would have been delivered if the full amount of the shares to be
converted and delivered to the Holder by the Company (the “Covering Shares”),
then the Company shall pay to the Holder, in addition to any other amounts due
to the Holder pursuant to this Debenture, and not in lieu thereof, the Buy-In
Adjustment Amount (as defined below). The “Buy In Adjustment Amount” is the
amount equal to the excess, if any, of (x) the Holder's total purchase price
(including brokerage commissions, if any) for the Covering Shares, minus (y) the
net proceeds (after brokerage commissions, if any) received by the Holder from
the sale of the sold shares. The Company shall pay the Buy-In Adjustment Amount
to the Holder in immediately available funds within five (5) business days of
written demand by the Holder. By way of illustration and not in limitation of
the foregoing, if the Holder purchases shares of Common Stock having a total
purchase price (including brokerage commissions) of $11,000 to cover a Buy-In
with respect to shares of Common Stock it sold for net proceeds of $10,000, the
Buy-In Adjustment Amount which the Company would be required to pay to the
Holder would be $1,000.




(j)

Prospectus and Other Documents. In the event that the Company files a
Registration Statement, the Company shall furnish to the Holder one (1)
prospectus and any other documents incidental to the registration of the
Conversion Shares, including any amendment of or supplements thereto. Any
filings submitted via EDGAR will constitute fulfillment of the Company's
obligation under this Section.




(k)

Limitation on Issuance of Shares. If the Company’s Common Stock becomes listed
on the Nasdaq SmallCap Market after the issuance of this Debenture, the Company
may be limited in the number of shares of Common Stock it may issue by virtue of
(A) the number of authorized shares or (B) the applicable rules and regulations
of the principal securities market on which the Common Stock is listed or
traded, including, but not necessarily limited to, NASDAQ Rule 4310(c)(25)(H)(i)
or Rule 4460(i)(1), as may be applicable (collectively, the “Cap Regulations”).
Without limiting the other provisions thereof: (i) the Company will take all
steps necessary to issue the Conversion Shares without violating the Cap
Regulations, and (ii) if, despite taking such steps, the Company cannot issue
such Conversion Shares without violating the Cap Regulations or the Holder
cannot convert as a result of the Cap Regulations (each such Debenture, an
“Unconverted Debenture”) the Holder shall have the right to elect either of the
following options:

 

(i)

if permitted by the Cap Regulations, require the Company to issue shares of
Common Stock in accordance with the Holder's Notice of Conversion at a
conversion purchase price equal to the average of the closing bid price per
share of Common Stock for any five (5) consecutive Trading Days (subject to
certain equitable adjustments for certain events occurring during such period)
during the sixty (60) Trading Days immediately preceding the Conversion Date; or




(ii)

require the Company to redeem each Unconverted Debenture for an amount (the
“Redemption Amount”), payable in cash, equal to the sum of (i) one hundred
thirty-three percent (133%) of the principal of an Unconverted Debenture, plus
(ii) any accrued but unpaid interest thereon through and including the date on
which the Redemption Amount is paid to the holder (the “Redemption Date”).




The Holder may elect, without limitation, one of the above remedies with respect
to a portion of such Unconverted Debenture and the other remedy with respect to
other portions of the Unconverted Debenture. The Unconverted Debenture shall
contain provisions substantially consistent with the above terms, with such
additional provisions as may be consented to by the Holder. The provisions of
this Section are not intended to limit the scope of the provisions otherwise
included in the Unconverted Debenture.








5




--------------------------------------------------------------------------------

(l)

Limitation on Amount of Conversion and Ownership. Notwithstanding anything to
the contrary in this Debenture, in no event shall the Holder be entitled to
convert that amount of Debenture, and in no event shall the Company permit that
amount of conversion, into that number of shares, which when added to the sum of
the number of shares of Common Stock beneficially owned, (as such term is
defined under Section 13(d) and Rule 13d-3 of the Securities Exchange Act of
1934, as may be amended, (the “Exchange Act”)), by the Holder, would exceed four
and ninety-nine one hundredths percent (4.99%) of the number of shares of Common
Stock outstanding on the Conversion Date, as determined in accordance with
Rule 13d-1(j) of the Exchange Act. In the event that the number of shares of
Common Stock outstanding as determined in accordance with Section 13(d) of the
Exchange Act is different on any Conversion Date than it was on the Closing
Date, then the number of shares of Common Stock outstanding on such Conversion
Date shall govern for purposes of determining whether the Holder would be
acquiring beneficial ownership of more than four and ninety-nine one
hundredths percent (4.99%) of the number of shares of Common Stock outstanding
on such Conversion Date. However, nothing in this Section 3.2(i) shall be read
to reduce the amount of principal, Interest or penalties, if any, due to the
Holder.




(m)

Legend. The Holder acknowledges that each certificate representing the
Debentures, and the Common Stock unless registered pursuant to the Debenture
Registration Rights Agreement, shall be stamped or otherwise imprinted with a
legend substantially in the following form:




THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (i) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (ii) TO THE EXTENT APPLICABLE, PURSUANT TO RULE 144 UNDER THE ACT (OR
ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR
(iii) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER SUCH ACT.  




(n)

Prior to Conversion of this Debenture, if at any time the Conversion of all the
Debentures and exercise of all the Warrants outstanding would result in an
insufficient number of authorized shares of Common Stock being available to
cover all the Conversions, then in such event, the Company will move to call and
hold a shareholder’s meeting or have shareholder action with written consent of
the proper number of shareholders within thirty (30) days of such event, or such
greater period of time if statutorily required or reasonably necessary as
regards standard brokerage house and/or SEC requirements and/or procedures, for
the purpose of authorizing additional shares of Common Stock such as necessary
to facilitate the Holder's Conversions. In such an event, management of the
Company shall recommend to all shareholders to vote their shares in favor of
increasing the authorized number of shares of Common Stock. Management of the
Company shall vote all of its shares of Common Stock in favor of increasing the
number of shares of authorized Common Stock to an amount equal to three
hundred percent (300%) of the remaining balance on this Debenture. The Company
represents and warrants that under no circumstances will it deny or prevent the
Holder’s right to convert the Debentures as permitted under the terms of any of
the Transaction Documents. Nothing in this Section shall limit the obligation of
the Company to make the payments set forth in this Article 3. The Holder, at its
sole option, may request the company to authorize and issue additional shares if
the Holder feels it is necessary for Conversions in the future. In the event the
Company’s shareholder’s meeting does not result in the necessary authorization,
the Company shall redeem the outstanding Debentures for an amount equal to the
sum of the principal of the outstanding Debentures plus accrued interest thereon
multiplied by one hundred thirty-three percent (133%).




Section 3.3

Fractional Shares. The Company shall not issue fractional shares of Common
Stock, or scrip representing fractions of such shares, upon the conversion of
this Debenture. Instead, the Company shall round up, to the nearest whole share.




Section 3.4

Taxes on Conversion. The Company shall pay any documentary, stamp or similar
issue or transfer tax due on the issue of shares of Common Stock upon the
conversion of this Debenture. However, the Holder shall pay any such tax which
is due because the shares are issued in a name other than its name.








6




--------------------------------------------------------------------------------

Section 3.5

Company to Reserve Stock. The Company shall reserve and maintain the number of
shares of Common Stock required pursuant to and upon the terms set forth in the
Transaction Documents to permit the Conversion of this Debenture. All Conversion
Shares shall, upon issuance by the Company, be validly issued, fully paid and
nonassessable and free and clear from all taxes, liens, charges and encumbrances
with respect to the issuance thereof.




Section 3.6

Restrictions on Sale. This Debenture has not been registered under the
Securities Act and is being issued under Section 4(2) of Securities Act and
Rule 506 of Regulation D promulgated under the Securities Act. This Debenture
and the Conversion Shares may only be sold pursuant to registration under or an
exemption from the Securities Act.




Section 3.7

Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in the case of a
subdivision of shares or stock dividend, or proportionately increased in the
case of combination of shares, in each such case, by the ratio that the total
number of shares of Common Stock outstanding immediately after such event bears
to the total number of shares of Common Stock outstanding immediately prior to
such event.




Article IV.

Mergers.

The Company shall not consolidate or merge into, or transfer any or all of its
assets to, any person, unless such person assumes in writing the obligations of
the Company under this Debenture and immediately after such transaction no Event
of Default (as defined below) exists. Any reference herein to the Company shall
refer to such surviving or transferee corporation and the obligations of the
Company shall terminate only upon such written assumption of the Company's
obligation. In the event of a merger, or other consolidation, the Company shall
give notice to the Holder simultaneously with the announcement to the public
markets.




Article V.

Security.

This Debenture, and the Company’s obligations hereunder, are secured by that
certain Security Agreement and Guaranty dated March 27, 2007, by and between the
Company and the Dutchess Private Equities Fund, Ltd. (the “Security Agreement”
and “Guaranty”).




Article VI.

Defaults and Remedies.




Section 6.1

Events of Default. An “Event of Default” occurs if any one of the following
occur:




(a)

the Company does not make timely payment or Conversion, in whole or in part,
necessary to cover the principal, interest or other sum due on the Maturity
Date, Conversion Date, upon redemption, or otherwise described herein;




(b)

the Company does not make a Payment in cash for a period of three (3) business
days when due as described in this Debenture; or,




(c)

any of the Company’s representations or warranties contained in the Transaction
Documents or this Debenture were false when made or the Company fails to comply
with any of its other agreements in the Transaction Documents and such failure
continues for a period of five (5) business days; or,




(d)

the Company pursuant to or within the meaning of any Bankruptcy Law: (i)
commences a voluntary case; (ii) consents to the entry of an order for relief
against it in an involuntary case; (iii) consents to the appointment of a
Custodian (as defined below) of it or for all or substantially all of its
property or (iv) makes a general assignment for the benefit of its creditors or
(v) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case; (B) appoints a Custodian of the Company for all or substantially all of
its property or (C) orders the liquidation of the Company, and the order or
decree remains unstayed and in effect for sixty (60) calendar days; or,








7




--------------------------------------------------------------------------------

(e)

the Company’s Common Stock is suspended or no longer listed on any recognized
exchange including electronic over-the-counter bulletin board (“Principal
Market”) for in excess of three (3) consecutive Trading Days. Failure to comply
with the requirements for continued listing on a Principal Market for a period
of five (5) trading days; or notification from a Principal Market that the
Company is not in compliance with the conditions for such continued listing on
such Principal Market; or,

(f)

the Company breaches any covenant or condition of the Transaction Documents, and
such breach, if subject to cure, continues for a period of five (5) business
days; or,




(g)

the Company’s failure to pay any taxes when due unless such taxes are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been provided on the Company’s books; provided, however,
that in the event that such failure is curable, the Company shall have ten (10)
business days to cure such failure; or,




(h)

an attachment or levy is made upon the Company’s assets having an aggregate
value in excess of twenty-five thousand dollars ($25,000) or a judgment is
rendered against the Company or the Company’s property involving a liability of
more than twenty-five thousand dollars ($25,000) which shall not have been
vacated, discharged, stayed or bonded pending appeal within ninety (90) days
from the entry hereof; or,




(i)

any change in the Company’s condition or affairs (financial or otherwise) which
in the Holder’s reasonable, good faith opinion, would have a Material Adverse
Effect; provided, however, that in the event that such failure is curable, the
Company shall have ten (10) business days to cure such failure; or,




(j)

any Lien, except for Permitted Liens, created hereunder or under any of the
Transaction Documents for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest; or,




(k)

the indictment or threatened indictment of the Company, any officer of the
Company under any criminal statute, or commencement or threatened commencement
of criminal or civil proceeding against the Company or any officer of the
Company pursuant to which statute or proceeding penalties or remedies sought or
available include forfeiture of any of the property of the company.




Section 6.2

Remedies.

(a)

In the Event of Default, the Holder may elect to secure a portion of the
Company's assets in Pledged Collateral (as defined in the Security Agreement).
The Holder may also elect to garnish revenue from the Company in an amount that
will repay the Holder on the schedules outlined in this Debenture.




(b)

In the Event of Default, as outlined in this Debenture, the Holder can exercise
its right to increase the Face Amount of the Debenture by ten percent (10%) as
an initial penalty, and by ten percent (10%) for each subsequent Event of
Default. In addition, the Holder may elect to increase the Face Amount by two
and one-half percent (2.5%) per month (pro-rata for partial periods) paid as
liquated damages (“Liquidated Damages”), compounded daily. It is the intention
and acknowledgement of both parties that the Liquidated Damages not be deemed as
interest or a penalty under the terms of this Debenture.




Section 6.3

Acceleration. If an Event of Default occurs, the Holder by notice to the Company
may declare the remaining principal amount of this Debenture, together with all
accrued interest and any liquidated damages, to be immediately due and payable
in full.

 

Section 6.4

Seniority. The Company warrants that no indebtedness of the Company is senior to
this Debenture in right of payment, whether with respect to interest, damages or
upon liquidation or dissolution or otherwise. The Company warrants that it has
taken all necessary steps to subordinate its other obligations to the rights of
the Holder hereunder.




Section 6.5

Cost of Collections. If an Event of Default occurs, the Company shall pay the
Holder's reasonable costs of collection, including reasonable attorney's fees
and costs of arbitration.





8




--------------------------------------------------------------------------------




Article VII.

Registered Debentures.




Section 7.1

Record Ownership. The Company or its attorney shall maintain a register of the
Holder of the Debentures (the “Register”) showing their names and addresses and
the serial numbers and principal amounts of Debentures issued to them. The
Register may be maintained in electronic, magnetic or other computerized form.
The Company may treat the person named as the Holder of this Debenture in the
Register as the sole owner of this Debenture.  The Holder of this Debenture is
exclusively entitled to receive payments of interest on this Debenture, receive
notifications with respect to this Debenture, convert it into Common Stock and
otherwise exercise all of the rights and powers as the absolute owner hereof.




Section 7.2

Worn or Lost Debentures. If this Debenture becomes worn, defaced or mutilated
but is still substantially intact and recognizable, the Company or its agent may
issue a new Debenture in lieu hereof upon its surrender. Where the Holder of
this Debenture claims that the Debenture has been lost, destroyed or wrongfully
taken, the Company shall issue a new Debenture in place of the Debenture if the
Holder so requests by written notice to the Company.

 

Article VIII.

Notice.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Debenture must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:




If to the Company:

 

Attn: Dennis Alexander

 

 

EGPI Firecreek, Inc.

 

 

6564 Smoke Tree Lane

 

 

Scottsdale, Arizona 85253

 

 

Telephone: (480) 948-6581

 

 

Fax: (480) 443-1430

 

 

 

 

 

 

If to the Secured Party:

 

Dutchess Advisors, LLC

 

 

50 Commonwealth Ave, Suite 2

 

 

Boston, MA 02116

 

 

Attention: Douglas Leighton

 

 

Telephone: (617) 301-4700

 

 

Facsimile: (617) 249-0947




Each party hereto shall provide five (5) business days prior notice to the other
party hereto of any change in address, phone number or facsimile number.




Article IX.

Time.




Where this Debenture authorizes or requires the payment of money or the
performance of a condition or obligation on a Saturday or Sunday or a holiday on
which the United States Stock Markets (“US Markets”) are closed (a “Holiday”),
such payment shall be made or condition or obligation performed on the last
business day preceding such Saturday, Sunday or Holiday. A “business day” shall
mean a day on which the US Markets are open for a full day or half day of
trading.





9




--------------------------------------------------------------------------------




Article X.

 No Assignment.




This Debenture and the obligations of the Company hereunder shall not be
assignable by the Company.




Article XI.

Rules of Construction.




In this Debenture, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender. The numbers and
titles of sections contained in the Debenture are inserted for convenience of
reference only, and they neither form a part of this Debenture nor are they to
be used in the construction or interpretation hereof. Wherever, in this
Debenture, a determination of the Company is required or allowed, such
determination shall be made by a majority of the Board of Directors of the
Company and if it is made in good faith, it shall be conclusive and binding upon
the Company and the Holder of this Debenture. Any capitalized term used but not
defined in this Debenture shall have the meaning ascribed to it in the
Transaction Documents.




Article XII.

Governing Law.




The validity, terms, performance and enforcement of this Debenture shall be
governed and construed by the provisions hereof and in accordance with the laws
of the Commonwealth of Massachusetts applicable to agreements that are
negotiated, executed, delivered and performed solely in the Commonwealth of
Massachusetts.




Article XIII.

Disputes Under Debenture.




All disputes arising under this Debenture shall be governed by and interpreted
in accordance with the laws of the Commonwealth of Massachusetts, without regard
to principles of conflict of laws. The parties to this Debenture shall submit
all disputes arising under this Debenture to arbitration in Boston,
Massachusetts before a single arbitrator of the American Arbitration Association
(the “AAA”). The arbitrator shall be selected by application of the rules of the
AAA, or by mutual agreement of the parties, except that such arbitrator shall be
an attorney admitted to practice law in the Commonwealth of Massachusetts. No
party hereto will challenge the jurisdiction or venue provisions as provided in
this section. Nothing in this section shall limit the Holder's right to obtain
an injunction for a breach of this Debenture from a court of law. Any injunction
obtained shall remain in full force and effect until the arbitrator, as set
forth in Article 13, fully adjudicates the dispute.




Article 14

Redemption.




In the event the Company’s Common Stock is trading at a price less than 015/100
dollars US ($.015), the Company shall have the right to redeem the Holder, in
cash, the Debenture, in whole or in part (“Redemption Amount”), at a price equal
to one hundred and twenty-five percent (125%) of the outstanding principal
amount of the Debenture, including accrued interest (and penalties if
applicable). Any Payments, as defined in Article 2 hereof, shall apply to the
Redemption Amount. In the event the Company’s Common Stock is trading at a price
greater than 015/100 dollars US ($.015), the Holder shall retain the right, but
not the obligation, to refuse the Redemption Amount, in part or in whole, and
convert pursuant to Article 3 herein. Any portion of the Redemption Amount not
converted shall be paid in cash to the Holder under the terms described in this
Article 14.




Article 15

Intentionally Omitted.








10




--------------------------------------------------------------------------------

Article 16

Waiver.




The Holder's delay or failure at any time or times hereafter to require strict
performance by the Company of any undertakings, agreements or covenants shall
not waive, affect, or diminish any right of the Holder under this Debenture to
demand strict compliance and performance herewith. Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements and covenants of
the Company contained in this Debenture, and no Event of Default, shall be
deemed to have been waived by the Holder, nor may this Debenture be amended,
changed or modified, unless such waiver, amendment, change or modification is
evidenced by an instrument in writing specifying such waiver, amendment, change
or modification and signed by the Holder.




Article 17

Integration.




This Debenture is the final definitive agreement between the Company and the
Holder with respect to the terms and conditions set forth herein, and, the terms
of this Debenture may not be contradicted by evidence of prior, contemporaneous,
or subsequent oral agreements of the parties hereto. The execution and delivery
of this Debenture is done in conjunction with the execution of the other
Transaction Documents.




Article 18

Failure To Meet Obligations by the Company.




   The Company acknowledges that its failure to timely meet any of its
obligations hereunder, including, but without limitation, its obligations to
make payments, deliver shares and, as necessary, to register and maintain
sufficient number of shares, will cause the Holder to suffer irreparable harm
and that the actual damage to the Holder will be difficult to ascertain.
Accordingly, the parties hereto agree that it is appropriate to include in this
Debenture a provision for liquidated damages. The parties acknowledge and agree
that the liquidated damages provision set forth in this section represents the
parties’ good faith effort to quantify such damages and, as such, agree that the
form and amount of such liquidated damages are reasonable and do not constitute
a penalty. The payment of liquidated damages shall not relieve the Company from
its obligations to deliver the Common Stock pursuant to the terms of this
Debenture.




Article 19

Representations and Warranties of the Company.




The Company hereby represent and warrants to the Holder that: (i) it is
voluntarily issuing this Debenture of its own freewill, (ii) it is not issuing
this Debenture under economic duress, (iii) the terms of this debenture are
reasonable and fair to the Company, and (iv) the Company has had independent
legal counsel of its own choosing review this Debenture, advise the Company with
respect to this Debenture, and represent the Company in connection with its
issuance of this Debenture.




Article 20

Acknowledgements of the Parties.




Notwithstanding anything in this Debenture to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Holder makes no
representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company shall, by 8:30 a.m. Boston Time on
the trading day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Transaction Documents; (iii) the Company has not and shall not provide
material non-public information to the Holder unless prior thereto the Holder
shall have executed a written agreement regarding the confidentiality and use of
such information; and (iv) the Company understands and confirms that the Holder
will be relying on the acknowledgements set forth in clauses (i) through (iii)
above if the Holder effects any transactions in the securities of the Company.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





11




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Debenture to be duly
executed on the day and year first above written.




 

EGPI FIRECREEK, INC.

 

 

 

 

 

By:

/s/

 

 

Name:  Dennis Alexander

Title:    Chief Executive Officer

 

 

 

DUTCHESS ADVISORS, LLC.

 

 

 

 

 

By:

/s/

 

 

Name:  Douglas H. Leighton

Title:    Managing Member








12




--------------------------------------------------------------------------------

EXHIBIT A




NOTICE OF CONVERSION

EGPI Firecreek, Inc.




Re: Notice of Conversion




Gentlemen:

The undersigned hereby irrevocably elects, as of ________________, to convert
$________________ of its convertible debenture (the “Debenture”) into Common
Stock of EGPI Firecreek, Inc. (the “Company”) according to the conditions set
forth in the Debenture issued by the Company.




Date of Conversion_______________________________________________




Applicable Conversion Price________________________________________




Number of Debentures Issuable upon this Conversion____________________




Name: Dutchess Private Equities Fund, LTD.




Address: 50 Commonwealth Ave, Boston, MA 02116




Phone: 617-301-4700

Fax: 617-249-0947







 

DUTCHESS ADVISORS, LLC.

 

 

 

 

 

By:

/s/

 

 

Name:  Douglas H. Leighton

Title:    Managing Member








13


